47 S.W.3d 584 (2001)
TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION, Appellant,
v.
Javier DE LOS SANTOS, et al., Appellees.
No. 13-97-662-CV.
Court of Appeals of Texas, Corpus Christi.
February 8, 2001.
Rehearing Overruled March 29, 2001.
*585 Deborah R. Sundermann, Scott D. Schmidt, William N. Woolsey, Woolsey & Schmidt, Corpus Christi, for Appellant.
Hugo Xavier De Los Santos, San Antonio, for Appellee.
Before Justices DORSEY, HINOJOSA, and CASTILLO.

OPINION
CASTILLO, Justice.
Texas Property and Casualty Insurance Guaranty Association ("TPCIGA"), defendant in the underlying suit, appeals from a jury verdict awarding damages to appellees, Javier and Tina De Los Santos ("the De Los Santoses"), for a property loss claim. The trial court signed two judgments and a judgment nunc pro tunc. Appellant brings its appeal from the second judgment. The appellees have filed a Motion to Dismiss Appeal in this Court and a cross-appeal complaining of the judgment nunc pro tunc. We grant the motion to dismiss the appeal and dismiss both appeals for want of jurisdiction.

Relevant Facts and Procedural History
This case involves a lawsuit filed on August 16, 1993 by the De Los Santoses who complained that International Underwriters Insurance Company ("IUIC"), their insurance carrier, refused to pay for storm damage to their insured building. The De Los Santoses later amended their petition to bring in TPCIGA as a party.[1] The trial court granted a default judgment against IUIC but not TPCIGA. TPCIGA filed a motion to set aside the default judgment, a motion for transfer of venue, and a motion for summary judgment. The trial court denied TPCIGA's motions. On April 10, 1997, a jury returned a verdict awarding the De Los Santoses $100,000.00 in damages. Subsequently, the following transpired:
April 21, 1997   TPCIGA filed a motion
                   opposing the De Los
                   Santoses' motion for
*586
                   judgment on the jury
                   verdict.                    August 5, 1998   TPCIGA filed a motion
                                                                  for judgment nunc
April 25, 1997   The trial court signed                           pro tunc in the trial
                   the final judgment                             court, averring that
                   ("the first judgment")                         the second judgment
                   tendered on                                    was the actual final
                   behalf of the De Los                           judgment.
                   Santoses.
                                               August 7, 1998   A hearing was held on
April 28, 1997   The trial court set                              the motion for judgment
                   TPCIGA's motion                                nunc pro tunc
                   opposing the motion                            in which the trial
                   for judgment for                               judge questioned
                   hearing on May 6,                              jurisdiction and
                   1997. It was later                             remarked that, at the
                   reset for May 21,                              time of the signing of
                   1997.                                          the second judgment,
                                                                  he had forgotten
May 21, 1997     A hearing was held on                            about the first judgment.
                   TPCIGA's motion,
                   and the trial court
                   requested submission        August 21, 1998  The trial court signed a
                   of briefs                                      judgment nunc pro
                                                                  tunc, which provided
June 18, 1997    The trial court signed                           that the trial court
                   another final judgment                         sua sponte vacated
                   ("the second                                   the first judgment on
                   judgment").[2]                              or about April 28,
                                                                  1997, that the Clerk's
July 18, 1997    TPCIGA filed a motion                            entry concerning the
                   for new trial, which                           record was a clerical
                   was overruled by                               error and should be
                   operation of law                               expunged, and that
                   without a hearing.                             the second judgment
                                                                  should stand as the
Sept. 10, 1997   TPCIGA filed its notice                          final judgment in the
                   of appeal.                                     case.
May 29, 1998     TPCIGA filed its appellate    Sept. 17, 1998   The De Los Santoses
                   brief.                                         filed an appeal of the
                                                                  judgment nunc pro
July 21, 1998    The De Los Santoses                              tunc (the cross-appeal)
                   filed a motion to dismiss                      alleging that
                   the appeal for                                 the trial court lacked
                   lack of jurisdiction in                        jurisdiction to enter
                   the appellate court.                           the nunc pro tunc
                                                                  judgment.
August 3, 1998   The De Los Santoses
                   filed their response
                   brief on appeal, again
                   addressing absence
                   of jurisdiction.

Jurisdiction
The first issue we must address is that of our own jurisdiction to hear these appeals. The De Los Santoses argue that *587 neither TPCIGA's notice of appeal nor any other motion which might have extended the trial court's jurisdiction was filed within the thirty day period following the entry of the April 25th judgment. They further argue that the trial court lost plenary power over the case at the expiration of that period and that any actions taken subsequent to that are void.
TPCIGA claims that it did not receive notice of the first judgment. The record reflects no notice of appeal or motion for new trial within thirty days of the April 25th judgment nor any sworn motion as provided by Tex. R. Civ. P. 306a(5).[3] TPCIGA asserts, however, that the first judgment was vacated sua sponte by the trial judge on or about April 28, 1997, well within the period of its plenary power and thus the second judgment is the only extant judgment as confirmed by the judgment nunc pro tunc. TPCIGA posits then that its motion for new trial and notice of appeal, filed within the appropriate deadlines as calculated from the date of the second judgment, confer jurisdiction on this Court to hear the appeal.
The question of our jurisdiction to hear an appeal of this case then depends on the determination of which of the two signed judgments is the valid one. There can only be one final judgment. Tex. R. Civ. P. 301. A judgment which settles all the legal issues and rights between the parties is final and appealable. Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex.1985). The April 25, 1997 judgment is a final judgment. The salient issue for our review, then, is whether the trial court did, in fact, sua sponte vacate the April 25th judgment. If such judgment was vacated, then the June 18th judgment stands and we have jurisdiction to hear the appeal. If it was not, then the April 25th judgment remains valid and we have no jurisdiction to hear this case.
A trial court retains plenary power to grant a new trial or to vacate, modify, correct, or reform a judgment within thirty days after the judgment is signed. Tex. R. Civ. P. 329b(d); First Alief Bank v. White, 682 S.W.2d 251, 252 (Tex.1984). After the expiration of those thirty days, the trial court has no authority to set aside a judgment except by bill of review as provided by law. Tex. R. Civ. P. 329b(d); Thursby v. Stovall, 647 S.W.2d 953, 954 (Tex.1983). During the time in which a court may vacate, set aside, modify or amend its previous order, such action must, to be effective, be memorialized by written order that is express and specific. McCormack v. Guillot, 597 S.W.2d 345, 346 (Tex.1980) (citing as the correct rule, Poston Feed Mill Co. v. Leyva, 438 S.W.2d 366, 368 (Tex.Civ.App.-Houston [14th Dist.] 1969, writ dism'd w.o.j.)); In the Interest of Hamilton, 975 S.W.2d 758, 761 (Tex.App.-Corpus Christi 1998, pet. denied). A trial judge's oral pronouncement *588 vacating a judgment with a docket entry commemorating the same cannot substitute for the written order required by Rule 329b. See Faulkner v. Culver, 851 S.W.2d 187, 188 (Tex.1993) (citing Clark & Co. v. Giles, 639 S.W.2d 449, 450 (Tex.1982)). Nor does a ruling in open court suffice to vacate a judgment if it is not reduced to writing within the statutory period. Ex Parte Olivares, 662 S.W.2d 594, 595 (Tex. 1983). A court must speak through its written orders and we cannot presume an intent on the part of a court to vacate, set aside, modify or amend an order in the absence of an express, specific and written order. In the Interest of Hamilton, 975 S.W.2d at 761.
In the present case, it is undisputed that the trial judge, whatever his intentions or actions were, did not enter a written order within thirty days of the April 25th judgment vacating the same. Whether the judge made an oral pronouncement in open court or merely decided in chambers to vacate the judgment or even assumed that he was vacating the judgment by granting a hearing on the motion opposing the entry of judgment is of no moment. Without a written order by the judge, expressly stating that he was vacating the April 25, 1997 judgment, signed during the period of his plenary power, the judgment was not vacated. The court lost its plenary power to vacate the judgment on May 25, 1997. The trial judge therefore had no jurisdiction to enter the June 18, 1997 judgment some fifty-four days after the signing of the first judgment. State Ex. Rel. Latty v. Owens, 907 S.W.2d 484, 486 (Tex.1995). Judicial action taken after the court's jurisdiction over a cause has expired is a nullity. Id.
We therefore find that the June 18, 1997 judgment is void and the April 25, 1997 judgment remains the trial court's judgment in this case. Accordingly, we grant Appellees' motion to dismiss TPCIGA's appeal for want of jurisdiction. We likewise dismiss the cross appeal as we have no jurisdiction over a void judgment. See Nabejas v. Texas Dep't of Public Safety, 972 S.W.2d 875, 876 (Tex.App.Corpus Christi 1998, no pet.). The cross-appeal complains solely of the entry of the purported judgment nunc pro tunc of August 21, 1998, whose stated purpose was to "correct" the "clerical error" of the entry of the April 25, 1997 judgment and declare that the June 18, 1997 judgment "should stand as the Final Judgment." As we have held that the trial court had no authority to enter the June 18th judgment, the "nunc pro tunc judgment"[4] of said judgment is a nullity and likewise void. While there is no need to appeal a void judgment, it is well settled that where a party has done so, the proper practice for a reviewing court is to set the judgment aside and dismiss the case. State Ex. Rel. Latty, 907 S.W.2d at 486; Dallas County Appraisal Dist. v. Funds Recovery, 887 S.W.2d 465 (Tex.App.-Dallas 1994, writ denied)(citing Fulton v. Finch, 162 Tex. 351, 346 S.W.2d 823, 827 (1961) and State ex rel. Kelly v. Baker, 580 S.W.2d 611, 612-13 (Tex.Civ.App.-Amarillo 1979, no writ)). We have already set aside the June 18, 1997 judgment. We likewise set aside the judgment nunc pro tunc of August 21, 1998 and dismiss the cross-appeal for want of jurisdiction.
NOTES
[1]  Texas Property and Casualty Insurance Guaranty Association is a nonprofit, unincorporated legal entity composed of all member insurers, who must be members of the association as a condition of their authority to transact insurance in the state of TEXAS. Tex. Ins. Code Ann. Art. 21.28-C, § 6 (Vernon Supp.2001). Under the provisions of the Texas Property and Casualty Insurance Guaranty Act, TPCIGA stands in the place of a member insurer when such insurer is impaired, as defined by the Act, to the extent of its obligations for covered policy claims unpaid by the impaired insurer, up to a limit of $300,000.00 ($100,000.00 at the time of the present cause of action) for each individual non-worker's compensation claim. TEXAS. Tex. Ins. Code Ann. Art.21.28-C, §§ 8 & 5 (Vernon Supp.2001).
[2]  Aside from the date of the signing, the sole difference between the first and second judgments is that the former provides for the payment of interest on the judgment beginning on the date of loss (September 16, 1991) while the latter provides for the payment of interest from the date of the signing of the judgment.
[3]  Tex. R. Civ. P. 306a(1) provides that the date a judgment is signed as shown of record shall determine the periods for the court's plenary power to vacate, modify, correct or reform a judgment and for filing in the trial court the documents necessary to effect those changes. Paragraph 3 of that same rule mandates the court clerk to send notice of the judgment to the parties or their attorneys immediately. If a party has not received notice of the signing of a judgment within twenty days of its signing, nor had actual knowledge thereof, the periods in paragraph 1 shall begin on the date the party or his attorney received or acquired actual notice (upon proof in a hearing in the trial court on sworn motion and notice by the party affected) but in no event shall such period begin more than 90 days after the date of the signing of the original judgment. TEX. R. CIV. P. 306a(4) & (5). In the present case, TPCIGA filed no sworn motion and indeed now asserts it did not receive notice of the April 25, 1997 judgment until after the expiration of the ninety day period provided for in Rule 306a(5). Rule 306a(4) therefore has no applicability to the case. See Levit v. Adams, 850 S.W.2d 469, 470 (Tex.1993).
[4]  The De Los Santoses argue in their cross-appeal that the judgment nunc pro tunc did not seek to correct a clerical error, but a judicial one, and thus was not a proper judgment nunc pro tunc. We do not reach this issue. We note, however, that the trial court signed an alleged judgment nunc pro tunc of one judgment (June 18, 1997) which also purports to correct the clerical error related to another judgment (April 25, 1997).